     Case: 1:19-cv-06374 Document #: 16 Filed: 12/02/19 Page 1 of 4 PageID #:143



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ZACHARY VERGARA, individually and on
behalf of a class of similarly situated                  No. 1:19-cv-06374
individuals,
                                                         Honorable Gary S. Feinerman
                       Plaintiff,
                                                         Magistrate Judge Jeffrey T. Gilbert
        v.

NINTENDO OF AMERICA INC., a
Washington corporation,

                       Defendant.



                          NINTENDO OF AMERICA INC.’S
                   MOTION TO COMPEL ARBITRATION AND DISMISS

        Defendant Nintendo of America Inc. (“Nintendo”) moves the Court to order Plaintiff

Zachary Vergara to arbitrate on an individual basis the claims he asserts against Nintendo and to

dismiss this action. In support of this motion, Nintendo relies on and incorporates its

concurrently filed Memorandum in Support of Nintendo’s Motion to Compel Arbitration and

Dismiss and the Declaration of Kristopher Kiel in Support of Nintendo’s Motion to Compel

Arbitration and Dismiss.

             1. When Mr. Vergara chose to purchase and set up his Nintendo Switch video-game

console, he agreed to individual arbitration of any claims by accepting Nintendo’s End-User

License Agreement (“EULA”), which contains a mandatory arbitration provision and class-

action waiver.

             2. Mr. Vergara so agreed after receiving notification of the EULA, having the

opportunity to easily review all terms and conditions that apply under that agreement, and

affirmatively clicking “Accept.” He did not stop the set-up process or decline the agreement. Nor

did he opt out of arbitration, even though he had 30 days to do so.


146312919
     Case: 1:19-cv-06374 Document #: 16 Filed: 12/02/19 Page 2 of 4 PageID #:144




             3. Courts in this Circuit and across the country routinely enforce clickwrap

agreements with mandatory-arbitration and class-action-waiver provisions just like the one to

which Mr. Vergara agreed.

             4. In contravention of the Federal Arbitration Act’s strong policy in favor of

arbitration and his valid arbitration agreement with Nintendo, Mr. Vergara filed a putative class

action against Nintendo. He should be compelled to arbitrate his claims.

             5. The parties have delegated all other matters regarding the arbitration agreement

to the arbitrator, and Mr. Vergara has no valid defense to the delegation provision itself.

        Accordingly, for the reasons addressed in the concurrently filed Memorandum, Nintendo

respectfully requests that the Court compel arbitration and dismiss or, in the alternative, stay Mr.

Vergara’s action.

        //

        //

        //

        //

        //

        //

        //

        //

        //

        //

        //

        //



                                                -2-
146312919
     Case: 1:19-cv-06374 Document #: 16 Filed: 12/02/19 Page 3 of 4 PageID #:145




Dated: December 2, 2019                 Respectfully Submitted,


                                         Nintendo of America Inc.



                                         By: s/ Eric J. Weiss
                                              One of Its Attorneys

                                              Christopher B. Wilson
                                              Kathleen A. Stetsko
                                              PERKINS COIE LLP
                                              131 S Dearborn Street # 1700
                                              Telephone: 312.324.8400
                                              Fax: 312.324.9400
                                              Email: CWilson@perkinscoie.com
                                              Email: KStetsko@perkinscoie.com

                                              David J. Burman (pro hac vice)
                                              Eric J. Weiss (pro hac vice)
                                              Mallory Gitt Webster
                                              PERKINS COIE LLP
                                              1201 Third Avenue, Suite 4900
                                              Seattle, WA 98101-3099
                                              Telephone: 206.359.8000
                                              Fax: 206.359.9000
                                              Email: DBurman@perkinscoie.com
                                              Email: EWeiss@perkinscoie.com
                                              Email: MWebster@perkinscoie.com




                                        -3-
146312919
     Case: 1:19-cv-06374 Document #: 16 Filed: 12/02/19 Page 4 of 4 PageID #:146




                                 CERTIFICATE OF SERVICE

        On this date I caused to be served on each of the attorneys identified below, via the

delivery methods indicated below, a copy of the foregoing document:


  Eugene Y. Turin                                   X    Via the Clerk’s eFiling Application
  MCGUIRE LAW, P.C.                                ___   Via U.S. Mail, 1st Class
  55 W. Wacker Drive, 9th Floor                    ___   Via Overnight Delivery
  Chicago, IL 60601                                ___   Via Facsimile
  Telephone: 312.893.7002                           X    Via Email
  Fax: 312.275.7895                                ___   Other: ___________________
  Email: eturin@mcgpc.com

  Attorney for Zachary Vergara




 Dated: December 2, 2019                           By: s/ Mallory Gitt Webster




                                                -4-
146312919
